UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Shareholders DWS Enhanced Emerging Markets Fixed Income Fund Contents 4 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 32 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Information About Your Fund's Expenses 48 Tax Information 49 Investment Management Agreement Approval 54 Summary of Management Fee Evaluation by Independent Fee Consultant 58 Board Members and Officers 63 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund's currency overlay strategy is dependent on the effectiveness and implementation of portfolio management's proprietary models. As part of its currency strategy, the fund's exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. DWS Enhanced Emerging Markets Fixed Income Fund returned 14.03% during the 12-month period ended October 31, 2012, compared to a return of 15.53% for the fund's benchmark, the JPMorgan EMBI Global Diversified Index. While emerging-market bonds experienced periodic volatility stemming from adverse news flow regarding the debt crisis in Europe, the asset class finished the annual period with a robust return. The emerging markets strongly outperformed U.S. investment-grade bonds, as measured by the 5.25% return of the Barclays U.S. Aggregate Index.The JPMorgan EMBI Global Diversified Index also has comfortably outperformed the Barclays U.S. Aggregate Bond Index in the 3-, 5- and 10-year periods ended October 31, 2012. Investment Strategy In selecting securities for the fund, we consider a number of factors, including economic and currency outlooks, possible interest rate movements, capital flows, debt levels, inflation trends, credit quality of issuers, security characteristics and changes in supply and demand within global bond markets. We use independent analysis to look for bonds that have attractive yields and show improving credit. We may also adjust the duration (a measure of sensitivity to interest rate movements) of the fund's portfolio, depending on our outlook for interest rates. In addition to the fund's main investment strategy, we seek to enhance returns by employing proprietary quantitative, rules-based methodology currency strategies across developed and emerging-market currencies using derivatives (contracts whose values are based on, for example, indices, currencies or securities). The strong one-year return of emerging-markets debt stemmed from both local factors and trends in the broader investment environment. With respect to the former, the fundamentals of emerging-markets issuers remain robust despite slowing economic growth, as governments generally feature robust finances and relatively low levels of debt. The majority of emerging-markets countries are now in fact rated investment-grade, a vast improvement from the low issuer quality that characterized the boom-bust cycle of the 1990s. The rise of the corporate bond market in emerging nations has also added depth to the asset class by providing investors with a wider range of options. The total value of the corporate bond market in the developing countries now exceeds $1 trillion, which is ten times larger than it was in 2000 and close to the total value of the U.S. high-yield bond market. In terms of the broader investment environment, the emerging markets were boosted by the stimulative policies and low-rate environment being fostered by the U.S. Federal Reserve Board (the Fed). With rates on U.S. Treasuries sitting at such low levels, investors continued to gravitate toward higher-yielding asset classes. Emerging markets, which came into the period with attractive valuations compared to most other segments of the bond market, gained a disproportionate benefit from thirst for yield and the steady improvement in investor risk appetites. The positive environment was reflected in yield spreads. Emerging-market bonds closed the period with a 2.79 percentage-point yield advantage over U.S. Treasuries, which compares with the 3.70 percentage-point gap that existed at the end of October 2011. (Falling yield spreads indicate positive market conditions.) At a time in which investors were hungry for yield due to the depressed rates on developed-market government bonds, this yield advantage provided a measure of support for the emerging markets. "We seek to be flexible in our efforts to take advantage of relative values rather than taking a more passive approach." Fund Performance During the past year, we were active in our efforts to shift the fund's positioning in order to add or reduce risk and to take advantage of value opportunities as they presented themselves. For example, we came into the second quarter of 2012 with a defensive posture, which helped cushion some of the impact of the downturn that occurred in May 2012. We used the sell-off to bring the fund's risk profile back in line with the benchmark, a decision that enabled us to participate fully in the market's subsequent recovery. These moves, which we believe help illustrate the value of an active approach to management, contributed positively to the fund's 12-month return for the period ended October 31, 2012. In terms of individual holdings, the largest contribution to the fund's performance came from our overweight (above-market) positions in Venezuela, Belarus and Croatia and our underweight (below-market) positions in Argentina, China and South Africa. The leading detractors from performance were underweights in the Philippines and Hungary and an overweight in Indonesia. The fund closed the annual period with a weighting of about 40% of assets invested in emerging-markets corporate debt, much of it issued by companies in Brazil and Russia. Overall, our weighting in corporate issues contributed to the fund's performance. We continue to see corporates as a compelling source of incremental yield in the longer term, as emerging-markets companies have to offer investors higher yields than developed-market corporations, even though in many cases they have a more attractive credit profile. We remain on the lookout for opportunities in this growing market segment, with a focus on higher-quality securities. The fund's currency overlay strategy — which seeks to take advantage of the difference between higher- and lower-yielding currencies — detracted slightly during the year. We decreased the fund's weighting in the overlay strategy during the second calendar quarter 2012 in order to reduce its impact on the fund's overall volatility. Outlook and Positioning As part of our approach, we actively seek opportunities to rotate from securities that are fully valued into those that we believe have greater potential value. An example of the way we adjust the portfolio to capture value is evident in our recent shifts within Mexico's bond market. We began the third calendar quarter with a focus on the country's 30-year bonds, but we subsequently shifted toward the 10-year area after 30-years rallied and 10-year securities began to offer better value. Toward the end of the third quarter, we began to move more of our position in Mexico toward corporate bonds and place less of an emphasis on government issues. We believe these shifts help illustrate how we seek to be flexible in our efforts to take advantage of relative values rather than taking a more passive approach. We continue to hold a positive view on emerging-markets bonds. Although yields are lower than they were at the beginning of the annual period, the fundamentals of the asset class remain sound and country-specific risks appear to be lower than they were in the past. In the short term, changes in investors' appetite for risk can impact the performance of emerging debt. Longer term, however, we believe the Fed's low-rate policy (which it has pledged to maintain through 2015) will continue to fuel demand for the higher-yielding segments of the bond market. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. • Over 18 years of investment industry experience. • BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Vice President Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. • Portfolio Manager: New York. • BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Kumar Vemuri, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Portfolio Manager for Specialty Fixed Income: New York. • Joined Deutsche Asset Management in 2009 after 12 years experience at Bell Labs Innovations, Alcatel-Lucent, TCS-BNR Labs, and Larsen & Toubro Ltd. • MBA, MIT Sloan School of Management, MS, University of Cincinnati; BEng University of Bombay, India. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The JPMorgan EMBI Global Diversified Index is an unmanaged index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. One basis point equals 1/100 of a percentage point. Spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. Overweight means a fund holds a higher weighting in a given sector or security compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or security. Sovereign bonds debt is a government bond that is issued in a foreign currency. Performance Summary October 31, 2012 (Unaudited) Average Annual Total Returns as of 10/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % JPMorgan EMBI Global Diversified Index† % Adjusted for the Maximum Sales Charge Class A (max 4.50% load) % Class B (max 4.00% CDSC) % Class C (max 1.00% CDSC) % JPMorgan EMBI Global Diversified Index† % No Sales Charges Life of Institutional Class* Class S % N/A Institutional Class % % N/A N/A % JPMorgan EMBI Global Diversified Index† % * Institutional Class commenced operations on March 3, 2008. The performance shown for the index is for the time period of February 29, 2008 through October 31, 2012, which is based on the performance period of the life of Institutional Class. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.22%, 2.04%, 1.99%, 0.98% and 0.83% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. † The JPMorgan EMBI Global Diversified Index is an unmanaged index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/12 $ 10/31/11 $ Distribution Information: Twelve Months as of 10/31/12: Income Dividends $ Latest Quarterly Income Dividend $ SEC 30-day Yield as of 10/31/12†† % Current Annualized Distribution Rate as of 10/31/12†† % †† The SEC yield is net investment income per share earned over the month ended October 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The current annualized distribution rate is the latest quarterly dividend shown as an annualized percentage of net asset value on October 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — Emerging Markets Bond Funds Category as of 10/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 85 of 43 3-Year 88 of 99 88 5-Year 72 of 75 95 10-Year 39 of 42 92 Class B 1-Year 96 of 48 3-Year 95 of 99 95 5-Year 75 of 75 10-Year 42 of 42 Class C 1-Year 95 of 48 3-Year 94 of 99 94 5-Year 74 of 75 98 10-Year 41 of 42 97 Class S 1-Year 81 of 41 3-Year 86 of 99 86 5-Year 71 of 75 94 10-Year 37 of 42 87 Institutional Class 1-Year 80 of 40 3-Year 85 of 99 85 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of October 31, 2012 Principal Amount ($)(a) Value ($) Bonds 83.8% Argentina 1.5% Republic of Argentina: GDP Linked Note, 12/15/2035 (b) EUR 7.0%, 10/3/2015 7.82%, 12/31/2033 EUR (Cost $3,905,762) Austria 1.0% OGX Austria GmbH: 144A, 8.375%, 4/1/2022 144A, 8.5%, 6/1/2018 (Cost $3,029,352) Belarus 0.8% Republic of Belarus, 8.95%, 1/26/2018 (Cost $1,986,000) Bermuda 0.9% Digicel Group Ltd., 144A, 8.25%, 9/30/2020 Digicel Ltd., 144A, 8.25%, 9/1/2017 (Cost $2,149,274) Brazil 3.3% Banco do Brasil SA, 144A, 5.875%, 1/26/2022 Independencia International Ltd., REG S, 12.0%, 12/30/2016* Itau Unibanco Holding SA, 144A, 5.65%, 3/19/2022 Samarco Mineracao SA, 144A, 4.125%, 11/1/2022 Votorantim Cimentos SA, 144A, 7.25%, 4/5/2041 (Cost $10,807,487) Cayman Islands 5.3% Fibria Overseas Finance Ltd., 144A, 6.75%, 3/3/2021 Grupo Aval Ltd., 144A, 4.75%, 9/26/2022 IPIC GMTN Ltd., 144A, 5.5%, 3/1/2022 Odebrecht Finance Ltd., 144A, 7.125%, 6/26/2042 Raizen Fuels Finance Ltd., 144A, 9.5%, 8/15/2014 (Cost $12,607,952) Chile 2.1% Banco de Credito e Inversiones, 144A, 3.0%, 9/13/2017 (c) Republic of Chile, 3.25%, 9/14/2021 (Cost $4,961,520) China 0.3% China Oriental Group Co., Ltd., 144A, 7.0%, 11/17/2017 (Cost $820,608) Colombia 1.1% Republic of Colombia, 6.125%, 1/18/2041 (Cost $2,753,911) Croatia 2.8% Republic of Croatia: 144A, 6.25%, 4/27/2017 6.5%, 1/5/2015 EUR (Cost $6,809,642) El Salvador 0.6% Telemovil Finance Co., Ltd., 144A, 8.0%, 10/1/2017 (Cost $1,565,550) Georgia 0.9% Georgian Railway JSC, 144A, 7.75%, 7/11/2022 (Cost $2,252,727) Ghana 0.5% Republic of Ghana, 144A, 8.5%, 10/4/2017 (Cost $1,165,941) Guatemala 0.4% Republic of Guatemala, 144A, 5.75%, 6/6/2022 (Cost $1,108,011) Hungary 1.6% Republic of Hungary: 4.75%, 2/3/2015 7.625%, 3/29/2041 (Cost $3,707,637) Indonesia 6.8% Majapahit Holding BV, REG S, 7.75%, 1/20/2020 Perusahaan Listrik Negara PT, 144A, 5.25%, 10/24/2042 Perusahaan Penerbit SBSN, 144A, 8.8%, 4/23/2014 Republic of Indonesia: 144A, 4.875%, 5/5/2021 144A, 5.25%, 1/17/2042 144A, 10.375%, 5/4/2014 (Cost $16,270,874) Ireland 1.3% Vnesheconombank, 144A, 6.025%, 7/5/2022 (Cost $3,000,000) Kazakhstan 0.4% Development Bank of Kazakhstan JSC, 6.5%, 6/3/2020 (Cost $1,107,500) Lithuania 2.5% Republic of Lithuania: 144A, 6.125%, 3/9/2021 REG S, 6.75%, 1/15/2015 (Cost $5,565,692) Luxembourg 0.8% Evraz Group SA, 144A, 7.4%, 4/24/2017 (Cost $2,124,122) Malaysia 1.4% Penerbangan Malaysia Bhd.: 144A, 5.625%, 3/15/2016 REG S, 5.625%, 3/15/2016 (Cost $3,234,221) Mexico 9.9% BBVA Bancomer SA, 144A, 6.75%, 9/30/2022 Comision Federal de Electricidad, 144A, 5.75%, 2/14/2042 Servicios Corporativos Javer SAPI de CV, 144A, 9.875%, 4/6/2021 United Mexican States: 4.75%, 3/8/2044 Series M, 6.5%, 6/10/2021 MXN Urbi, Desarrollos Urbanos SAB de CV, 144A, 9.75%, 2/3/2022 (c) (Cost $25,089,752) Morocco 0.5% Kingdom of Morocco, REG S, 4.5%, 10/5/2020 (Cost $1,375,523) EUR Netherlands 1.9% Kazakhstan Temir Zholy Finance BV, 144A, 6.95%, 7/10/2042 Marfrig Holding Europe BV, 144A, 8.375%, 5/9/2018 (Cost $4,250,449) Panama 0.9% Banco Latinoamericano de Comercio Exterior SA, 144A, 3.75%, 4/4/2017 (c) (Cost $2,252,334) Peru 0.8% Volcan Cia Minera SAA, 144A, 5.375%, 2/2/2022 (Cost $2,184,283) Philippines 1.2% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 Power Sector Assets & Liabilities Management Corp., 144A, 7.39%, 12/2/2024 (Cost $2,098,636) Poland 2.7% Republic of Poland, 3.0%, 3/17/2023 (Cost $6,867,865) Romania 0.5% Republic of Romania, 5.0%, 3/18/2015 (Cost $1,312,230) EUR Russia 6.9% Lukoil International Finance BV, 144A, 7.25%, 11/5/2019 Russian Federation: 144A, 3.25%, 4/4/2017 144A, 5.625%, 4/4/2042 REG S, 12.75%, 6/24/2028 (Cost $14,392,196) Serbia 1.1% Republic of Serbia, REG S, 6.75%, 11/1/2024 (Cost $2,826,436) South Africa 2.3% Republic of South Africa, 5.5%, 3/9/2020 Transnet SOC Ltd., 144A, 4.0%, 7/26/2022 (Cost $5,910,104) Thailand 0.6% Bangkok Bank PCL, 144A, 3.875%, 9/27/2022 (Cost $1,490,655) Turkey 5.1% Export Credit Bank of Turkey, 144A, 5.875%, 4/24/2019 Republic of Turkey: 6.0%, 1/14/2041 7.0%, 9/26/2016 Turkiye Garanti Bankasi AS, 144A, 5.25%, 9/13/2022 Turkiye Is Bankasi, 144A, 6.0%, 10/24/2022 (Cost $12,387,861) Ukraine 2.2% Ukraine Government International Bond, 144A, 6.58%, 11/21/2016 (Cost $5,427,207) United Arab Emirates 2.5% Dubai Electricity & Water Authority: 144A, 7.375%, 10/21/2020 144A, 8.5%, 4/22/2015 (Cost $6,336,502) Uruguay 3.2% Republic of Uruguay: 6.875%, 9/28/2025 8.0%, 11/18/2022 (Cost $6,389,777) Venezuela 5.2% Petroleos de Venezuela SA: 144A, 8.5%, 11/2/2017 144A, 9.75%, 5/17/2035 Republic of Venezuela, 9.25%, 9/15/2027 (Cost $13,093,934) Total Bonds (Cost $204,619,527) Loan Participations and Assignments 6.3% Russia Bank of Moscow, 144A, 6.699%, 3/11/2015 Gazprom OAO, 144A, 4.95%, 7/19/2022 Sberbank of Russia, 144A, 6.125%, 2/7/2022 Severstal OAO, 144A, 5.9%, 10/17/2022 Vimpel Communications, 144A, 7.748%, 2/2/2021 VTB Bank OJSC: 144A, 6.0%, 4/12/2017 144A, 6.95%, 10/17/2022 Total Loan Participations and Assignments (Cost $15,192,776) Shares Value ($) Securities Lending Collateral 1.6% Daily Assets Fund Institutional, 0.21% (e) (d) (Cost $4,072,212) Cash Equivalents 4.4% Central Cash Management Fund, 0.18% (d) (Cost $11,261,741) % of Net Assets Value ($) Total Investment Portfolio (Cost $235,146,256)† Other Assets and Liabilities, Net Net Assets The following table represents a bond that is in default: Securities Coupon Maturity Date Principal Amount Cost ($) Value ($) Independencia International Ltd.* % 12/30/2016 USD * Non-income producing security. † The cost for federal income tax purposes was $235,146,257. At October 31, 2012, net unrealized appreciation for all securities based on tax cost was $9,711,049. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $13,688,014 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,976,965. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (c) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2012 amounted to $3,964,452, which is 1.6% of net assets. (d)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At October 31, 2012, open credit default swap contracts purchased were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Underlying Debt Obligation/ Quality Rating (f) Value ($) Upfront Payments Paid ($) Unrealized Depreciation ($) 9/20/2012 12/20/2017 1 % Republic of Italy, 6.875%, 9/27/2023, BBB ) 9/20/2012 12/20/2017 2 % Republic of Italy, 6.875%, 9/27/2023, BBB ) Total unrealized depreciation ) At October 31, 2012, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($)(g) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (f) Value ($) Upfront Payments Received ($) Unrealized Appreciation ($) 9/20/2012 12/20/2017 1 % Kingdom of Spain, 5.5%, 7/30/2017, BBB- ) ) 9/20/2012 12/20/2017 2 % Kingdom of Spain, 5.5%, 7/30/2017, BBB- ) ) Total unrealized appreciation (f) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. (g) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. Counterparties: 1 BNP Paribas 2 Citigroup, Inc. As of October 31, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD NZD 11/2/2012 Barclays NZD USD 11/2/2012 BNP Paribas USD ZAR 11/9/2012 Barclays MXN USD 11/13/2012 JPMorgan JPY USD 11/20/2012 Barclays USD TRY 11/21/2012 UBS AG USD AUD 11/21/2012 UBS AG USD NZD 11/21/2012 UBS AG USD GBP 11/21/2012 UBS AG USD HUF 11/21/2012 UBS AG USD BRL 11/21/2012 UBS AG CZK USD 11/21/2012 UBS AG JPY USD 11/21/2012 UBS AG MXN USD 11/26/2012 JPMorgan EUR TRY 11/30/2012 Barclays EUR USD 1/9/2013 JPMorgan Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty ZAR USD 11/9/2012 ) Barclays USD MXN 11/13/2012 ) JPMorgan USD JPY 11/20/2012 ) Barclays USD CAD 11/21/2012 ) UBS AG CHF USD 11/21/2012 ) UBS AG EUR USD 11/21/2012 ) UBS AG NOK USD 11/21/2012 ) UBS AG USD CAD 11/26/2012 ) BNP Paribas USD MXN 11/26/2012 ) JPMorgan USD JPY 11/26/2012 ) JPMorgan JPY USD 11/26/2012 ) Nomura JPY USD 11/26/2012 ) JPMorgan CAD USD 11/26/2012 ) JPMorgan Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CZK Czech Koruna EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar TRY Turkish Lira USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding credit default swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Bonds $
